The opinion of the Court was delivered by
Rogers, J.
,After an estate has been settled, and releases execute ed, followed by an acquiescence, for a number of years, the accounts will not be opened. The presumption is, that every thing has been fairly and honestly done ; and such releases and settlements are fa-, voured by the courts, because they tend, to repose and quietness, But it is said, that relief against a release is given by courts of law and equity, in the same manner, as against other contracts, under particular circumstances; as where it was obtained by fraud, or misrepresentation, or has been executed by one ignorant of his rights, and not in a situation to inform himself. So, where undue advantage is taken of the weakness or necessities qf the party, or when there exists a confidential personal relation, as if obtained by a guardian from his ward shortly after coming of age, or by an attorney from his client, or by a trustee from his cestui trust. The exceptions are undoubtedly as well founded as the rule itself. The confidential relation spoken of certainly exists ; and if it appeared that there was fraud, or imposition, or a gross mistake, we should feel bound to decree an account. But having already allowed Christian Mylin the 1500 dollars, in the account against the executors of John Mylin, it does not clearly appear that theye has *74been either fraud, imposition, or a gross mistake. Taking the sales of the real and personal estate to amount to 13,835 dollars, and the payments to 12,802 dollars, there remains a balance of 1032 dollars. From this we must deduct the costs, charges and commissions for settling the estate, also the debts by simple contracts, which doubtless existed.
After these deductions are made, we cannot say that such a clear case has been exhibited, as would justify us in disturbing a settlement, after such a lapse of time. Fraud is not to be presumed; and no evidence has been given that can induce us to suppose, that in this transaction there has been any unfair dealing or practice. The settlement was made in the lifetime of the father, with his knowledge and assent. He, without doubt, would see justice done to his unfortunate son Christian. As, under all the circumstances, we think it would be a dangerous precedent to interfere with the settlements, it is ordered that the decree of the common pleas be affirmed.
Decree affirmed.